DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi et al. (US Pat No. 9,967,327) in view or Merrill et al. (US PG Pub No. US 2019/0340518 A1). 

Regarding claim 1, Moorthi teaches a computer-implemented computing valuation system for the posting and transfer of computing jobs, the system comprising: 
a) a job submitter providing a compute job result request (Fig 8, 802, “Consumer Submits Long-Running Job”; Fig 11, 1102, “Receive Request for Compute Task”; col 2 lines 29-32); 
b) a plurality of compute job resources each having a computing property (col 7 lines 6-37); and 
c) processor logic configured to: 
divide the compute job result request into a plurality of computing tasks (Fig 8, 805, “Partition Job”; Fig 11, 1106, “Partition Compute Task”; col 2 lines 34-35); 
create an execution plan which maps each computing task to at least one compute job resource of the plurality of compute job resources based on their respective computing property 
assign a resource cost to each computing task and compute the total of all the resource costs (Fig 23, 2310, “Calculate Resource Allocation”); 
provide a job cost to the job submitter (Fig 22; Fig 23, 2312, “Offer Estimate to Consumer”); 
dispatch the plurality of computing tasks to the mapped at least one compute job resource (Fig 8, 810, “Jobs Started on Allocated Provider Resources”; Fig 11, 1110, “Transmit Sub-Tasks”); 
receive task results from the mapped at least one compute job resource (col 24 lines 12-17); 
collate the task results into a compute job result (col 24 lines 12-17); 
provide the compute job result to the job submitter (Fig 11, 1112, “Provide Access to Completed Compute Task”; col 24 lines 14-17).
Moorthi does not teach validate the compute job result.
Merrill teaches a machine learning environment that is validates job results by comparing and scoring based on expected results ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to validate compute job results. One would be motivated by the desire to ensure that jobs are completed as expected. 

Regarding claim 2, Moorthi teaches wherein the resource cost for a computing task is provided to the compute job resource that provided the compute job result for that computing task (Fig 22; Fig 23, 2312, “Offer Estimate to Consumer”).

Regarding claim 3, Merrill teaches wherein the compute job result is validated by assigning a validation score to the compute job result ([0033]).

Regarding claim 4, Merrill teaches a validation threshold, and wherein the compute job result is provided to the job submitter if the validation score is at least equal to the validation threshold ([0033]).

Regarding claim 5, Merrill teaches wherein the compute job result is validated by validating at least one task result ([0033]).

Regarding claim 6, Merrill teaches wherein the at least one task result comprises metadata, and wherein the metadata is used to validate the at least one task result ([0033]).

Regarding claim 7, Merrill teaches wherein the metadata used to validate the at least one task result comprises at least one of: file size, file type, time to generate task result, and compute job resource identifier ([0033]).

Regarding claim 8, Moorthi teaches wherein the job cost includes the total of all the resource costs (col 3 lines 61 to col 4 line 22).

Regarding claim 10, Moorthi teaches the processor logic is configured to rank each compute job resource based on at least one computing property of each compute job resource, the at least one property selected from network communication speed, processor capacity, data storage capacity, memory capacity, and network proximity of each compute job resource to other compute job resources (col 43 lines 48-55).


Claim(s) 9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi et al. (US Pat No. 9,967,327) in view or Merrill et al. (US PG Pub No. US 2019/0340518 A1), further in view of Ferstl et al. (US PG Pub No. US 2004/0044718 A1).

Regarding claim 9, Moorthi and Merrill do not teach the job cost includes a tradeable usage right cost.
Ferstl teaches that it is common for computing jobs to require the use of a software license ([0014]). It is old and well known that software licenses typically include licensing fees that are billed by the owner of such licenses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the job cost includes a tradeable usage right cost. One would be motivated by the desire to keep an accurate accounting of all resources required by the job as taught by Ferstl. 

Regarding claim 11, Moorthi teaches a computer-implemented computing valuation system for the posting and transfer of computing jobs, the system comprising: 
a) a job submitter providing a compute job result request (Fig 8, 802, “Consumer Submits Long-Running Job”; Fig 11, 1102, “Receive Request for Compute Task”; col 2 lines 29-32);  
b) a plurality of compute job resources each having a computing property  (col 7 lines 6-37); and 
c) processor logic configured to: 
divide the compute job result request into a plurality of computing tasks (Fig 8, 805, “Partition Job”; Fig 11, 1106, “Partition Compute Task”; col 2 lines 34-35); 
create an execution plan which maps each computing task to at least one compute job resource of the plurality of compute job resources based on their respective computing property  (Fig 8, 806, “Exchange Computes Schedule and Placement”; Fig 11, 1108, “Optimize Distribution”; col 2 lines 36-49); 
assign a resource cost to each computing task and compute the total of all the resource costs (Fig 23, 2310, “Calculate Resource Allocation”); 
provide a job cost to the job submitter (Fig 22; Fig 23, 2312, “Offer Estimate to Consumer”); 
dispatch the plurality of computing task to the mapped at least one compute job resource (Fig 8, 810, “Jobs Started on Allocated Provider Resources”; Fig 11, 1110, “Transmit Sub-Tasks”); 
receive task results from the mapped at least one compute job resource (col 24 lines 12-17);
collate the task results into a compute job result (col 24 lines 12-17); and 
provide the compute job result to the job submitter (Fig 11, 1112, “Provide Access to Completed Compute Task”; col 24 lines 14-17).
Moorthi does not teach validate the compute job result.
Merrill teaches a machine learning environment that is validates job results by comparing and scoring based on expected results ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to validate compute job results. One would be motivated by the desire to ensure that jobs are completed as expected. 
Regarding claim 9, Moorthi and Merrill do not teach determine at least one tradeable usage right that is required for the compute job result request, the at least one tradeable usage right having a tradeable usage right cost; the job cost including the total of all the resource costs and the tradeable usage right cost of the at least one tradeable usage right
Ferstl teaches that it is common for computing jobs to require the use of a software license ([0014]). It is old and well known that software licenses typically include licensing fees that are billed by the owner of such licenses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the job cost includes a tradeable usage right cost. One would be motivated by the desire to keep an accurate accounting of all resources required by the job as taught by Ferstl. 

Regarding claims 12, Ferstl teaches the at least one tradeable usage right comprises at least one of: a data set, an algorithm, and a software module ([0014]).

Regarding claims 13, Ferstl teaches the processor logic is configured to validate the at least one tradeable usage right ([0014]).

Regarding claims 14, Ferstl teaches the at least one tradeable usage right is validated if the processor logic determines at least one of the following: that the at least one tradeable usage right is not duplicated, that the at least one tradeable usage right is not owned by two different usage right resources; that a capability of the at least one tradeable usage right is actually true, and that the at least one tradeable usage right is not associated with repeated low validation scores of other task results which used the at least one tradeable usage right, and that the at least one tradeable usage right is not associated with repeated low validation scores of other compute job results which used the at least one tradeable usage right ([0014]).

Regarding claims 15, Ferstl teaches electronic access to the at least one tradeable usage right is provided to a compute job resource for use in generating a task result after the at least one tradeable usage right has been validated ([0014]).

Regarding claims 16, Ferstl teaches the tradeable usage right cost of the at least one tradeable usage right is provided to a usage right resource that provided the at least one tradeable usage right ([0014]).

Regarding claims 17, Merrill teaches the compute job result is validated by assigning a validation score to the compute job result ([0033]).

Regarding claims 18, Merrill teaches a validation threshold, and wherein the compute job result is provided to the job submitter if the validation score is at least equal to the validation threshold ([0033]).

Regarding claims 19, Merrill teaches the compute job result is validated by validating at least one task result ([0033]).

Regarding claims 20, Merrill teaches the at least one task result comprises metadata, and wherein the metadata is used to validate the at least one task result ([0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195